513 So.2d 1360 (1987)
Wallace BLACKBURN, Appellant,
v.
Anne E. BLACKBURN, Appellee.
No. 86-3138.
District Court of Appeal of Florida, Second District.
October 21, 1987.
David A. Maney and A. Ann Arledge, Tampa, for appellant.
John D. Fernandez, Clearwater, for appellee.
PER CURIAM.
We affirm the order of the trial court requiring the husband to pay the wife's attorney's fees and costs. The comprehensive judgment dissolving the parties' marriage included a scheme of equitable distribution of marital assets resulting in a nearly equal division of those assets. The husband's net worth remained substantially greater than that of the wife. Further, his longtime record of income production and his earning ability were substantially superior to those of the wife. We find no abuse of discretion by the trial judge and, accordingly, affirm the order. § 61.16, Fla. Stat. (1985); Canakaris v. Canakaris, 382 So.2d 1197 (Fla. 1980); O'Steen v. O'Steen, 478 So.2d 489 (Fla. 1st DCA 1985). See Smith v. Smith, 495 So.2d 229 (Fla. 2d DCA 1986).
DANAHY, C.J., and FRANK and BOARDMAN, EDWARD F., (Ret.) JJ., concur.